Detailed Action

Amendment

1.	This office action is in response to applicant’s response dated 5-4-21 and this office action is a final rejection. Applicant’s response dated 5-4-21 does not provide claim amendments and does provide newly added drawings 2D and 2E and remarks/arguments related to the prior art rejections detailed in the last office action dated 2-1-21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	The disclosure is objected to because of the following informalities: there is no brief description of newly added drawing figures 2D and 2E and reference numeral 280 is not detailed in applicant’s specification.
Appropriate correction is required.
The response filed 5-4-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the insert item 280 as seen in applicant’s newly submitted drawing figures 2D and 2E is new matter that was not detailed in applicant’s originally filed disclosure. Applicant’s originally filed disclosure does discuss the use of an insert as related to the brief description of drawing figures 2B and 3 but applicant’s originally filed disclosure and drawing figures 2B and 3 do not provide for an insert having the specific shape and structure as shown at item 280 in applicant’s newly submitted drawing figures 2D and 2E.



Drawings

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 280.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 7 is written as if claim 7 depends from independent claim 6, however claim 7 is written as being dependent on claim 2 and therefore it is unclear from which claim, claim 7 is to depend from. For purposes of the prior art rejections that follow, claim 7 is considered as being dependent upon claim 6.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the basin detailed in claim 14 is the same or different than the basin of parent claim 11.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,593,490 to Bodine in view of U.S. Patent No. 4,295,296 to Kinghorn.
Referring to claim 1, Bodine discloses a planter apparatus mountable to a wall comprising, a housing comprising, a container storage -  at 22, with at least one pair of opposing cleats integrated into the housing – see at 70-92 in figure 5, wherein the cleats are configured to hold one or more removable containers – at 20 – see figures 5-65, wherein the housing is mountable to a vertical surface via a hanging cleat affixed to a rear surface of the housing – see at 58-68 in figure 5 (it appears reference numeral 53 in figure 5 is mislabeled and should be reference numeral 58) and see column 4 lines 15-20 detailing hanging via the cleat(s), one or more emitter cavities – at 26, protruding from a surface of the container storage – see figure 6, each emitter cavity comprising an orifice configured to direct a fluid – see orifice at 28 in figures 1-3, and an irrigation assembly coupled to the housing – see at 26-38, therein to distribute a volume of fluid to the one or more removable containers – at 20, through the one or more emitter cavities – at 28 – see figures 1-6. Bodine does not disclose an irrigation assembly comprising, a fluid reservoir positioned above the container storage, one or more channels coupled to the fluid reservoir, wherein the one or more channels are configured to distribute a volume of fluid from the fluid reservoir to the one or more removable containers through the one or more emitter cavities. Kinghorn does disclose a fluid reservoir – at 44, positioned above the container storage – area containing items 20 as seen in figures 4-5, one or more channels – at 42, coupled to the 
Referring to claim 2, Bodine as modified by Kinghorn further discloses the container storage is a recessed portion of a front surface of the housing – see recessed front surface in figure 5 of Bodine, and the housing comprises an outer wall extending rearward from the outer edge of the front surface to the wall – see figures 5-6 of Bodine, and only to an extent necessary to create an air gap between the rear surface of the housing and the wall – see inclined/declined portions at the rear of the housing as seen in figures 5-6 of Bodine.
Referring to claim 3, Bodine as modified by Kinghorn further discloses a diameter of each orifice(s) is inversely proportional to a distance between the orifice and a top level of fluid in the reservoir – see at 28 in figures 1-6 of Bodine in that only one orifice is required by the claims given the claim language of parent claim 1 requiring only one emitter cavity and Bodine discloses the invention as claimed having a single orifice as detailed earlier with respect to the prior art rejections of parent claim 1.
Referring to claim 4, Bodine as modified by Kinghorn further discloses the housing further comprises a basin disposed below the container storage and configured to catch excess fluid – see at 35 in figures 4-6 of Kinghorn. Therefore it would have been obvious to one of 
Referring to claim 5, Bodine as modified by Kinghorn further discloses a cross-sectional area of the one or more channels – at 42, does not exceed a sum of the areas of each orifice of the one or more emitter cavities – at 36,37 – see figure 5 of Kinghorn. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine and add the irrigation system of Kinghorn, so as to yield the predictable result of supplying sufficient water to multiple plants as desired.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,826,375 to Black in view of U.S. Patent No. 8,646,205 to Cho.
Referring to claim 6, Black discloses a removable container apparatus comprising, a manifold – at 20, comprising, a beveled front edge creating a first front surface and a second front surface – see figure 10, wherein the first front surface and the second front surface allow the manifold to rest in multiple orientations – see movable into multiple positions in figures 1-3 and figure 15 where the device – at 20 is capable of resting at multiple positions along item 28 and is capable of resting at multiple positions when placing item 20 into item 28 as seen in figure 15, a bottom surface and an air channel thereof – see at 21 , wherein the air channel is a portion of the bottom surface which separates a lower section of the manifold into one or more reservoirs – see figures 10-12, wherein the air channel comprises a first plurality of apertures – at 21, that allow air circulation and provide a drainage pathway to prevent roots around the one or more reservoirs from being overflowed – see figures 1-3 and 10-12. Black does not disclose the air channel is a raised portion of the bottom surface. Cho does disclose an air channel being a raised portion of the bottom surface – see at 13-14 in figure 5. Therefore it would have been obvious to 
Referring to claim 7, Black as modified by Cho further discloses a lid – the uppermost of items 28 as seen in figures 1-3 of Black, configured to cover the removable container comprising, a top surface having one or more depressions – see at least one depression formed by the trough of 28, containing a second plurality of apertures – see proximate 30,32, wherein a flow of fluid entering the one or more depressions exits through the second plurality of apertures, and wherein the second plurality of apertures provide adequate air flow for preventing unfavorable germination conditions – see figures 1-3 of Black.
Referring to claim 8, Black as modified by Cho further discloses in one orientation, the manifold rests on its bottom surface and beveled front edge – see figures 2-3 and 10-15 of Black.
Referring to claim 9, Black as modified by Cho further discloses in one orientation, the manifold rests on a rear surface of the manifold – see figures 2-3 and 10-15 of Black, causing the manifold to tilt and cause the air channel to be oriented at an angle conducive to supporting the plant roots of plant matter growing out of the removable container at the angle – see the apertures of 21 and see figures 2-3 and 10-15 of Black.
Referring to claim 10, Black as modified by Cho further discloses the plurality of apertures – at 21, are positioned along the one or more depressions – at 28, such that when the lid is utilized top surface-down as a tray beneath the manifold – see figures 2-3 of Black, a flow of fluid from the manifold entering the tray remains in the tray and does not drain through the second plurality of apertures – see apertures proximate 30 in figures 2-3 of Black.
s 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine further in view of Kinghorn, further in view of Black and further in view of Cho.
Referring to claims 11 and 14, Bodine discloses a planter apparatus mountable to a wall comprising, a housing comprising, a container storage -  at 22, with at least one pair of opposing cleats integrated into the housing – see at 70-92 in figure 5, wherein the cleats are configured to hold one or more removable containers – at 20 – see figures 5-65, wherein the housing is mountable to a vertical surface via a hanging cleat affixed to a rear surface of the housing – see at 58-68 in figure 5 (it appears reference numeral 53 in figure 5 is mislabeled and should be reference numeral 58) and see column 4 lines 15-20 detailing hanging via the cleat(s), one or more emitter cavities – at 26, protruding from a surface of the container storage – see figure 6, each emitter cavity comprising an orifice configured to direct a fluid – see orifice at 28 in figures 1-3, and an irrigation assembly coupled to the housing – see at 26-38, therein to distribute a volume of fluid to the one or more removable containers – at 20, through the one or more emitter cavities – at 28 – see figures 1-6. Bodine does not disclose an irrigation assembly comprising, a fluid reservoir positioned above the container storage, one or more channels coupled to the fluid reservoir, wherein the one or more channels are configured to distribute a volume of fluid from the fluid reservoir to the one or more removable containers through the one or more emitter cavities. Kinghorn does disclose a fluid reservoir – at 44, positioned above the container storage – area containing items 20 as seen in figures 4-5, one or more channels – at 42, coupled to the fluid reservoir – see figures 4-6, wherein the one or more channels are configured to distribute a volume of fluid from the fluid reservoir – at 44, to the one or more removable containers – at 20, through the one or more emitter cavities – at 36,37 – see figures 4-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine and add the irrigation 
Referring to claim 12, Bodine as modified by Kinghorn, Black and Cho further discloses the container storage is a recessed portion of a front surface of the housing – see recessed front surface in figure 5 of Bodine, and the housing comprises an outer wall extending rearward from the outer edge of the front surface to the wall – see figures 5-6 of Bodine, and only to an extent necessary to create an air gap between the rear surface of the housing and the wall – see inclined/declined portions at the rear of the housing as seen in figures 5-6 of Bodine.
Referring to claim 13, Bodine as modified by Kinghorn, Black and Cho further discloses a diameter of each orifice(s) is inversely proportional to a distance between the orifice and a top level of fluid in the reservoir – see at 28 in figures 1-6 of Bodine in that only one orifice is required by the claims given the claim language of parent claim 11 requiring only one emitter cavity and Bodine discloses the invention as claimed having a single orifice as detailed earlier with respect to the prior art rejections of parent claim 11.
Referring to claim 15, Bodine as modified by Kinghorn, Black and Cho further discloses a cross-sectional area of the one or more channels – at 42, does not exceed a sum of the areas of each orifice of the one or more emitter cavities – at 36,37 – see figure 5 of Kinghorn. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine as 
Referring to claim 16, Bodine as modified by Kinghorn, Black and Cho further discloses a lid – the uppermost of items 28 as seen in figures 1-3 of Black, configured to cover the removable container comprising, a top surface having one or more depressions – see at least one depression formed by the trough of 28, containing a second plurality of apertures – see proximate 30,32, wherein a flow of fluid entering the one or more depressions exits through the second plurality of apertures, and wherein the second plurality of apertures provide adequate air flow for preventing unfavorable germination conditions – see figures 1-3 of Black. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine as modified by Kinghorn, Black and Cho and add the removable containers of Black, so as to yield the predictable result of moving the containers into multiple positions as desired to facilitate plant growth.
Referring to claim 17, Bodine as modified by Kinghorn, Black and Cho further discloses in one orientation, the manifold rests on its bottom surface and beveled front edge – see figures 2-3 and 10-15 of Black. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine as modified by Kinghorn, Black and Cho and add the removable containers of Black, so as to yield the predictable result of moving the containers into multiple positions as desired to facilitate plant growth.
Referring to claim 18, Bodine as modified by Kinghorn, Black and Cho further discloses in one orientation, the manifold rests on a rear surface of the manifold – see figures 2-3 and 10-15 of Black, causing the manifold to tilt and cause the air channel to be oriented at an angle conducive to supporting the plant roots of plant matter growing out of the removable container at 
Referring to claim 19, Bodine as modified by Kinghorn, Black and Cho further discloses the plurality of apertures – at 21, are positioned along the one or more depressions – at 28, such that when the lid is utilized top surface-down as a tray beneath the manifold – see figures 2-3 of Black, a flow of fluid from the manifold entering the tray remains in the tray and does not drain through the second plurality of apertures – see apertures proximate 30 in figures 2-3 of Black. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bodine as modified by Kinghorn, Black and Cho and add the removable containers of Black, so as to yield the predictable result of moving the containers into multiple positions as desired to facilitate plant growth. Further, the Kinghorn reference discloses the claimed cavities – at items 36,37 as detailed earlier in paragraph 5 of this office action. The combination of these references renders the claims obvious as detailed earlier in paragraph 5 of this office action.
Regarding the prior art rejections of claim 15, applicant relies upon the same arguments with respect to claim 3 discussed earlier.
Regarding the prior art rejections of claim 16, applicant relies upon the same arguments with respect to claims 7-10 discussed earlier. 
Regarding the prior art rejections of claim 17, applicant relies upon the same arguments with respect to claims 7-10 discussed earlier.

Regarding the prior art rejections of claim 19, the claim does not detail lid is only used as a drip tray in a standalone configuration. Therefore applicant’s arguments are not commensurate with the claimed invention.

Response to Arguments

6.	It is noted that applicant has not submitted any remarks/arguments or claim amendments in response to the 35 U.S.C. 112(b) rejections to claims 7 and 14 detailed in the last office action dated 2-1-21 and detailed in paragraph 4 of this office action. 
Regarding the prior art rejections of claim 1, the Bodine reference US 4593490 discloses using a soilless growing medium in that as seen in column 3 lines 47-53 soil or other growing medium can be used and the other growing medium would have to be something other than soil. Further, the Kinghorn reference US 4295296 discloses the use of a soilless growing medium as seen in column 4 lines 13-16. Further, claim 1 does not detail a soilless growing medium in the claim. Further, the types of plants and yield of plants are not detailed in the claim and the device of Bodine as modified by Kinghorn can be used for any type of plant to produce a desired yield as intended. Further, equal distribution of liquid, mold reduction and protecting a vertical surface by providing an impermeable barrier are not found in claim 1 and therefore these remarks/arguments are not commensurate with the scope of the claim. 
	Regarding the prior art rejections of claim 2, Bodine as modified by Kinghorn discloses the claimed invention as detailed earlier in paragraph 5 of this office action. Further, applicant 
	Regarding the prior art rejections of claim 3, Bodine as modified by Kinghorn discloses the claimed invention as detailed earlier in paragraph 5 of this office action in that only a single orifice is required by the claims. Further, the water channel having fewer parts and the use of a system without a pump are not features not detailed in the claim as presently written. Further, applicant’s claims are not specific to using a single channel given the claim language of one or more channels detailed in parent claim 1.
	Regarding the prior art rejections of claim 4, Bodine as modified by Kinghorn discloses the invention as claimed as detailed earlier in paragraph 5 of this office action. Further, the housing having a unitary seamless body and the reduction of mold are not detailed in the claim as presently written.
	Regarding the prior art rejections of claim 5, Bodine as modified by Kinghorn discloses the invention as claimed as detailed earlier in paragraph 5 of this office action in that as seen in figure 5 of Kinghorn, the cross-sectional area of the channel – at 42, does not exceed a sum of the areas of each orifice of the one or more emitter cavities – at 36,37 in that the cross-section of the channel – at 42 is similar to the diameter to the orifices – at 36 and 37 and since there are multiple orifices the sum of the areas of the diameters of the orifices – at 36 and 37, would be greater than the cross-sectional area of the channel – at 42.
	Regarding the prior art rejections of claims 6-10, the Black reference US 5826375 discloses using a soilless medium as seen in the hydroponics system detailed in column 8 lines 
	Regarding the prior art rejections of claims 11-19, the Bodine reference as modified by the Kinghorn, Black and Cho references discloses the claimed elements and features as detailed earlier in paragraph 5 of this office action. Further, the materials being used are not detailed in the claims as presently written. Further, each of the Bodine, Kinghorn, Black and Cho references disclose the use of a soilless growing medium as detailed earlier with respect to claims 1-10. Further, the use of the term “hanging” in the Bodine reference does not teach away from the claimed invention in that Bodine discloses a vertical growing device that can attach to a vertical wall as claimed as detailed earlier in paragraph 5 of this office action. Further, the types of plants 

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643